PER CURIAM.
Appellant seeks review of a judgment of conviction and sentence rendered against him based upon a jury verdict finding him guilty of assault with intent to commit murder in the first degree. The sole point on appeal challenges the sufficiency of the evidence to support the verdict.
The evidence, considered in the light most favorable to appellee, establishes that appellant and his partner in crime made extensive plans to rob a convenience food store in Volusia County. Appellant purchased a weapon and, with his partner, concealed himself behind the food store late at night waiting until all customers had left before effectuating the intended crime. Before closing the store its manager walked around to the rear in order to deposit some trash, at which time he observed appellant and his companion behind a parked vehicle. Before the manager could return to a place of safety in the store, appellant opened fire on him discharging two bullets into his body and missing with a third which went astray.
It is appellant’s contention that there is no sufficient proof of an intent on his part to kill the store manager at the time he fired upon him. We are unable to agree with this position. The evidence is susceptible of the reasonable conclusion that appellant intended to kill the manager when he pointed his weapon at him and fired three times toward his body. Furthermore, the shooting took place while appellant was engaged in the act of committing a felony and he is responsible for natural and probable consequences which flowed from the attempted commission of that act. Finding the evidence to be entirely sufficient to sustain the verdict, the judgment appealed is affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, and RAWLS, JJ., concur.